*621King was tenant of Yeal, and wished to buy goods of Elliott in the spring of 1890. Elliott refused to credit him, but saw Yeal, and there was an agreement by Yeal, Elliott and King, that Yeal would transfer to Elliott a landlord’s lien for supplies, if Elliott would sell King the goods on the lien. This was an unsigned written obligation to pay Yeal, landlord, or order, $50 for provisions furnished to make King’s crops that year on the premises occupied by King as the tenant of Yeal, and giving Yeal or order a lien on the crops as provided by the act of February 25, 1875. Elliott furnished King the goods on the faith of the lien and agreement to the amount of $50, which he would not have done but for the agreement and lieu; none of which $50 has been paid. He sold King the goods, and not Yeal for King. Elliott thought the lien was signed the day it bears date, until in the fall of 1890 when he found it was not, and then sent and got King to sign it and Yeal to sign the transfer. This transfer was to Elliott or order, “under and according to acts of General Assembly of Georgia in 1875, relating to transfer of landlord’s liens, I guarantee the payment of the within obligation and hereby waive my claim for rent on said tenant until this debt is paid without recourse.” Signed, “ W. S. Yeal, landlord.” The lien was signed and transferred after Yeal was garnished in the suit in favor of Parker against King. On January 11,1891, Parker obtained judgment against King in a magistrate’s court, and also against Yeal as garnishee. On the same day Yeal answered the garnishment and offered the money to the court, but it was not finally paid in until April 11,1891. This money arose from proceeds of the crop of King made on Yeal’s land in 1890. Elliott foreclosed the alleged landlord’s transferred lien; and on an issue between Elliott and Parker, on a motion to distribute the money, a jury in the justice’s court found for Parker, which finding was sustained on certiorari.
George W. Gleaton, for plaintiff in error.
J. N. Glenn, contra.